 Case 1:19-cv-01945-CFC Document 11 Filed 06/02/20 Page 1 of 3 PageID #: 663




                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

VOICEAGE EVS LLC,                          )
                                           )
                Plaintiff,                 )
                                           )
   v.                                      ) C.A. No. 19-1945-CFC
                                           )
HMD GLOBAL OY,                             )
                                           )
                Defendant.                 )


                  MOTION FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 83.5 and the attached certification, counsel moves for

the admission pro hac vice of Matthew J. Moffa, of Perkins Coie LLP, to represent

defendant HMD Global Oy, in this matter.

                                              /s/ John W. Shaw
                                              John W. Shaw (No. 3362)
                                              SHAW KELLER LLP
                                              I.M. Pei Building
                                              1105 North Market Street, 12th Floor
                                              Wilmington, DE 19801
OF COUNSEL:                                   (302) 298-0700
William J. McCabe                             jshaw@shawkeller.com
Matthew J. Moffa                              Attorneys for Defendant
PERKINS COIE LLP
1155 Avenue of the Americas, 22nd Floor
New York, NY 10036-2711
(212) 262-6900

Dated: June 2, 2020
Case 1:19-cv-01945-CFC Document 11 Filed 06/02/20 Page 2 of 3 PageID #: 664




                  [PROPOSED] ORDER GRANTING MOTION

     IT IS HEREBY ORDERED that counsel’s motion for the admission pro hac

vice Matthew J. Moffa is granted.


                                    United States District Judge

Date: _________________




                                      2
Case 1:19-cv-01945-CFC Document 11 Filed 06/02/20 Page 3 of 3 PageID #: 665
